UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7488


DAVID LEE GARNER,

                  Plaintiff - Appellant,

             v.

US DISTRICT COURT OF SC, District Columbia; US DISTRICT
COURT OF NORTHERN GEORGIA; US COURT OF APPEALS FOR THE 4TH
CIRCUIT,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:08-cv-03913-TLW)


Submitted:    December 15, 2009             Decided:   December 18, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Lee Garner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David Lee Garner appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed   the   record   and   find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Garner v. U.S. Dist. Ct. for SC, No. 3:08-cv-03913-TLW

(D.S.C. July 21, 2009).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the   court   and   argument     would   not   aid   the

decisional process.

                                                                       AFFIRMED




                                       2